Operation and Intellectual Property Service Agreement

 

THE OPERATION AGREEMENT (the "Agreement") is made on October 20, 2015, and
signed by the following parties in Beijing, China.

 

Party A:

(1)Mr. Liu Fu ,

Address Group 1, Committee 9, BaoAn Street, Kedong Town, Kedong County
Heilongjiang Province

ID No. 230230196505050257,

The shareholder holding 65 percent of the shares of Shuhai Information
Technology Co., Ltd ("the underlying shares ");

(2)Mrs. LIU Zhixin,

Address Room 1204, Unit 3, Building 7, Tianqinwan Wuyi Road, Xinxiu District,
Xianghe County, Langfang City, Hebei Province.

ID No. 230230198601020225,

The shareholder holding 35 percent of the shares of Shuhai Information
Technology Co., Ltd ("the underlying shares ");

(3)Shuhai Information Technology Co., Ltd ("domestic company") is a company duly
organized, validly existing and in good standing as a legal person under the
laws of China.

The number of business License 110106018653375,

The registered address Room 21BC1 No.1 Xinghuo Road, Fengtai District, Beijing
City

 

Party B:

Tianjin Information Sea Information Technology Co., Ltd,

The registered address Room 1704-8359 Block A, Building Kuangshiguoji
Xiangluowan Tianjin Free Trade (Central Business District).

 

The legal representative Liu Zhixin;

 



 

WHEREAS:

1. Party A is a domestic company with all its shareholders. The domestic company
and its two shareholders here are regarded as a joint party in this Agreement.

2. Party B is lawfully formed and validly existing by virtue of the laws of
China.

The license number is 230100401000531, and the registered address is No.2 Floor
8 Unit 3 Building 206-1 Xianfengmarui Community Nangang District, Harbin City;

3. Party A intends to entrust Party B to operate the domestic company;

4. Party A intends to employ party B to provide intellectual property services
to the domestic company;

5. Party B operates the domestic company and provides intellectual property
services to the domestic company when receiving a commission of party A.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

Article I Operation

1.1 In accordance with the terms of the Agreement, party A agrees to entrust
Party B to operate the domestic company, Party B agrees to operate the domestic
company.

1.2 The Agreement is valid from the commencement date. And in the case of any of
the following circumstances, this Agreement shall be terminated.

(1) The company is at the expiration of its functioning term; the follow-up
company is established.

(2) Acquisition completed date of domestic companies.

1.3 Party B should be solely responsible for the management of the domestic
company during the operation period, the management services shall include but
not limited to:

(1) Party B should be solely responsible for the management of the domestic
company, including the appointment of the board of directors, hiring managers
and so on. Party A or its polling agent should be based on party B’s board
resolutions making



 

the resolution of shareholder meeting or the board resolution.

(2) Party B should manage and control all assets of the domestic company, the
domestic company shall open an operating account or an existing account
designated as an operating account. Party B has the right to decide to use the
funds of the operating account, the signer of the account should be designated
or confirmation by party B. All funds of the domestic company should be stored
in operating account, including but not limited to: the existing working
capital; the income of selling production equipment, inventory, raw materials
and accounts receivable to party B; all payment should be completed through the
operating account, including but not limited to: the existing accounts payable
and operating costs, the payment of staff’s salaries and asset purchases;
operating income should be stored in this account.

(3) Party B has the right to full control and manage the domestic company’s
financial affairs and daily maintenance, such as the signing and execution of
the contract, the payment of taxes and fees, and so on.

(4) Party B shall provide intellectual property services for the domestic
company.

(5) Party B shall provide purchasing management services for the domestic
company.

(6) Party B shall provide marketing management services for the domestic
company.

(7) Party B shall provide inventory management services for the domestic
company.

(8) If the domestic company needs extra money to sustain the operations of a
company, party B shall through bank loans or other ways, fully complying with
Chinese laws and regulations, to provide the additional funds; while party A
shall provide necessary assistance.

1.4 In view of party B’s consideration for the above services, party A should
pay operation fee equaling to pre-tax income of the domestic company to party B.
Operation fees are as follows: The operating fees is monthly income deducting
operating costs, charges and taxes (income tax exclusions). Those fees should be
equal to the expected pre-tax income of the domestic company during the term of



 

Agreement. If there is no pre-tax income, the domestic company does not need to
pay the operating fee. When the company suffers losses, correlative fees should
be carried forward to the next month to offset next month’s operation fees. Both
parties should make calculations. Party A shall pay the operating fees for this
month before the 20th next month. The operating fees should be adjusted once a
quarter (quarterly adjustment) before the tax declaration to ensure the
after-tax profits of the company is zero in this quarter. Furthermore, the
operating fees should be adjusted (annual adjustment) once a year before the
annual tax declaration to ensure the annual after-tax profits of the company is
zero in this year.

1.5 When the domestic company lacks enough money to repay the owed debt, party B
shall pay off the debts on behalf of the domestic company. If the domestic
company's net asset is lower than its registered capital, party B shall provide
capital for the domestic company to make up for the deficit.

 

ARTICLE II Rights and obligations of both parties

2.1 In accordance with the terms of the Agreement, the rights and obligations of
party A as follows:

(1) During the period of validity of the Agreement, party A shall transfer
management of the company and all business information including business
license and articles of association to party B;

(2) Without the consent of party B, party A shall not be entitled to make any
business decision about domestic company;

(3) Party A shall have the right to be informed of operating conditions of the
domestic company and put forward the corresponding suggestion;

(4) According to the requirements of party B, party A shall assist party B’s
activities of operation;

(5) In accordance with the provisions of "shareholder vote agency”, party A
shall perform its obligation and not be in violation of the Agreement;

(6) Party A shall not use the identity of the shareholder status in any forms to
interfere in party B’s management of the domestic company;



 

(7) Without the consent of party B, party A shall not entrust or award a third
party other than the party B to exercise the shareholders' rights ;

(8) Without the consent of party B, party A shall not entrust a third party
other than the party B to manage the domestic company in any forms;

(9) Party A shall not unilaterally terminate the Agreement for any reasons;

(10) Under the provisions of the Agreement, party A shall enjoy their other
rights and perform their other obligations.

2.2 In accordance with the terms of the Agreement, the rights and obligations of
party B as follows:

(1) Party B shall have the right independently and fully to manage the domestic
company;

(2) Party B shall have the right to dispose all assets of the domestic company;

(3) Party B shall have the right to delegate all directors of the domestic
company;

(4) Party B shall have the right to delegate the domestic company's general
manager, deputy general manager, financial manager and other senior management
personnel;

(5) In accordance with the provisions of "shareholder vote agency”, party B
shall convene the shareholders’ meeting and sign shareholders’ resolution;

(6) Under the provisions of the Agreement, party B shall enjoy their other
rights and perform their other obligations.

 

ARTICLE III Guarantees and commitments

From the date of the Agreement, both parties shall make the following guarantees
and commitments to each other:

(1) Both parties have the right to sign the Agreement, and have the ability to
fulfill the Agreement;

(2) Both parties should timely complete the authorization of the Agreement’s
execution and handover in the form of shareholder resolutions;

(3) The two parties on behalf of the staff have got the proper authorization to
execute the Agreement;

(4) After the implementation Agreement, both parties have no reasons to deny
that the



 

Agreement shall be binding on both parties and the Agreement is valid for both
parties;

(5) To perform the Agreement not mean to :

• violate their business license, articles of association or terms of other
similar document;

• violate the provisions of Chinese laws and regulations or other government
regulations;

• lead to the other contract (one party involved ) default.

 

ARTICLE IV Effectiveness

The Agreement shall take effect after it is signed and sealed by the authorized
representatives of both parties.

 

ARTICLE V Responsibility for breach of the Agreement

During the term of the Agreement, violation of any provision of the Agreement is
deemed to breach, the default party should bear the non-breaching party’s losses
caused by breach.

 

ARTICLE VI Force majeure

If the Agreement or part of the terms cannot be fulfilled due to force majeure,
cannot be regarded as default. The affected party should gather the evidence of
force majeure for the first time; both parties shall negotiate to solve the
problem due to force majeure of unfulfilled agreement.

 

ARTICLE VII Governing law

The validity, interpretation and performance implementation of, and the
settlement of disputes in respect of, the Agreement shall be governed by the
laws and regulations of the PRC.

 

ARTICLE VIII Dispute resolution



 

All disputes in connection with the Agreement or the execution there of shall be
settled through friendly negotiations. In case no settlement can be reached
through negotiations, the case should then be submitted for arbitration to China
International Economic and Trade Arbitration Commission, Beijing. The arbitral
award is final and binding upon both parties.

 

ARTICLE IX Confidentiality

9.1 Without judicial authorities or government departments’ legal requirements
or another party’s agreement, the employees and representatives of both parties
who contact and understand the terms of the Agreement shall keep strictly
confidential and not disclose any provisions to third parties, otherwise, the
party or person shall bear the corresponding legal responsibility.

9.2 The above confidentiality obligations will not be terminated due to
termination of this Agreement.

 

ARTICLE X Severability

10.1 Due to legal concerns lead to any provision of the Agreement is invalid or
unenforceable, the offending provision shall be stricken without affecting the
remaining provisions of the Agreement.

10.2 In the above case, the parties shall through friendly consultations, as
soon as possible to prepare the supplementary agreement to replace the invalid
provision.

 

ARTICLE XI No-waiver

11.1 No failure or delay in exercising any right hereunder this agreement or
under the law shall be deemed a waiver therefore by any party.

11.2 No partly failure in exercising the party’s rights shall be deemed as a
waiver thereof the rest of the party’s rights.

11.3 If one party excuses the other party does not fulfill some of the
provisions of the Agreement, such excuses shall not be considered excuses for
failing to perform the same terms.



 

 

XII. Nontransferable

Unless specified in the Agreement, any party shall not assign any rights and
obligations of the Agreement to third parties without written consent of the
other party, nor provide third-parties guarantees or similar behavior.

 

XIII. Other matters

13.1 Both parties should bear all the taxes and fees of the execution of the
Agreement in accordance with the laws and regulations.

13.2 When the Agreement comes into effect, any revision by both parties shall be
an integral part of this Agreement and have the same effect. In the case of
revision are inconsistent with the Agreement, shall be subject to revision. If
there are multiple corrections, the latest revision shall prevail.

13.3 The present Agreement shall be made out in sextuplicate. Each party keeps
one original. And the rest will be used for registration or other necessary
government approval purposes.

13.4 The Agreement shall come into effect and be implemented from the date of
signature of both parties.

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

(No Text on this Page, only for Signature.)

 



Party A:       Mr. Liu Fu     Mrs. Liu Zhixin                 Signature:   /s/
Fu Liu               Signature:/s/ Liu Zhixin

 

Shuhai Information Technology Co., Ltd   Signature: /s/ Liu
Zhixin                                     Name:     Liu
Zhixin                            Position:Legal representative     Party B:  
Tianjin Information Sea Information Technology Co., Ltd   Signature: /s/ Liu
Zhixin                                              Name:   Liu Zhixin
                                      Position:Legal representative



 

 

 

 

 

 



 